              Case 2:19-cv-01205-RSM Document 30 Filed 07/31/20 Page 1 of 2



 1                                                  THE HONORABLE RICARDO S. MARTINEZ
 2

 3

 4

 5

 6

 7
                               UNITED STATES DISTRICT COURT
 8                            WESTERN DISTRICT OF WASHINGTON
                                        AT SEATTLE
 9

10 STEVE MOSHTAGH, an individual, on behalf           No. 2:19-cv-01205-RSM
   of himself and others similarly situated,
11                                                    ORDER GRANTING STIPULATED
                          Plaintiffs,                 MOTION TO CONTINUE CLASS
12 vs.                                                CERTIFICATION DEADLINE
13 THE HOME DEPOT U.S.A., INC. a Delaware            Noted on Motion Calendar: July 29, 2020
                                                     (same day as filed under LCR 7(d)(1))
14 Corporation,
                          Defendant.
15
           THIS MATTER, having come on regularly for hearing before the Court on the parties’
16
   Second Stipulated Motion to Continue Class Certification Deadline (“Motion”), and the Court
17
   having considered the pleadings,
18
           IT IS HEREBY, ORDERED, ADJUDGED AND DECREED that the Motion is
19
   GRANTED and the class certification deadlines are extended as follows:
20
                        EVENT                                       DEADLINE
21 Deadline for Plaintiffs to file Motion for Class
   Certification:
22
   (noted on the fourth Friday after filing and
23 service of the motion pursuant to Local Rules    January 21, 2020
   W.D. Wash. LCR 7(d)(3) unless the parties
24
   agree to different times for filing the response
25 and reply memoranda)

26   Opposition to Motion to Certify Class:         February 18, 2021

27   Reply in Support of Motion to Certify Class:    March 4, 2021

     ORDER GRANTING STIPULATED MOTION TO CONTINUE                HKM EMPLOYMENT ATTORNEYS LLP
     CLASS CERTIFICATION DEADLINE - 1                               600 Stewart Street, Suite 901
     (Case No. 2:19-cv-01205-RSM)                                    Seattle, Washington 98101
                                                                           (206) 838-2504
              Case 2:19-cv-01205-RSM Document 30 Filed 07/31/20 Page 2 of 2



 1          DATED this 31st day of July, 2020.
 2

 3

 4                                               A
                                                 RICARDO S. MARTINEZ
 5                                               CHIEF UNITED STATES DISTRICT JUDGE
 6

 7

 8   Presented by:

 9   STUTHEIT KALIN LLC                              AKIN GUMP STRAUSS HAUER &
                                                     FELD LLP
10   By: /s/ Peter Stutheit
        Peter Stutheit, WSBA No. 32090               By: /s/ Donna M. Mezias
11      1 SW Columbia, Suite 1850                       Donna M. Mezias (pro hac vice)
        Portland, OR 97258                              Akin Gump Strauss Hauer & Feld LLP
12
        Phone: (503) 493-7488                           580 California Street, Suite 1500
13      Fax: (503) 715-5670                             San Francisco, CA 94104
        Email: peter@stutheikalin.com                   Phone: (415) 765-9500
14                                                      Fax: (415) 765-9501
     Attorney for Plaintiff Steve Moshtagh              Email: dmezias@akingump.com
15
                                                        Attorneys for Defendant Home Depot
16                                                      U.S.A., Inc.
     HKM EMPLOYMENT ATTORNEYS LLP
17

18   By: /s/ Donald W. Heyrich                          LANE POWELL PC
        Donald W. Heyrich, WSBA No. 28897
19      Jason A. Rittereiser, WSBA No. 43628         By: /s/ John S. Devlin
        Rachel M. Emens, WSBA No. 49047                 John S. Devlin III, WSBA #23988
20      Henry Brudney, WSBA No. 52602                   P.O. Box 91302
        600 Stewart Street, Suite 901                   Seattle, WA 98111
21      Seattle, WA 98101                               Phone: (206) 223-7000
22      Phone: 206-838-2504                             Fax: (206) 464-0125
        Fax: 206-260-3055                               Email: devlinj@lanepowell.com
23      Email: dheyrich@hkm.com
                jrittereiser@hkm.com                    Attorney for Defendant Home Depot
24              remens@hkm.com                          U.S.A., Inc.
                hbrudney@hkm.com
25

26   Attorneys for Plaintiff Steve Moshtagh

27

     ORDER GRANTING STIPULATED MOTION TO CONTINUE                HKM EMPLOYMENT ATTORNEYS LLP
     CLASS CERTIFICATION DEADLINE - 2                               600 Stewart Street, Suite 901
     (Case No. 2:19-cv-01205-RSM)                                    Seattle, Washington 98101
                                                                           (206) 838-2504
